Lochrane, Chief Justice.
It appears from the record that Jesse Harris was the owner of the lands in controversy, and by a written lease rented them to one William Tanner, who assigned his lease to the defendant in error. The action of ejectment, the foundation of this litigation, was instituted by Harris in his lifetime, and is now prosecuted by his administrator de bonis non.
Several questions are made by the record, which we will not discuss, as, in the general view we take of the merits of this case, they become unimportant.
It will be seen by this statement of facts, that the defen*237dant in this action went into possession of the premises in dispute as the tenant of Jesse Harris, and, upon tire principle of law embodied in the Code, section 2257, and decided by this Court in 33 Georgia, 163, a tenant cannot repudiate the landlord’s title until he surrenders up to him the possession of the premises. No principle of the law is of more solid and comprehensive justice than this — none which invokes a stricter and more rigid enforcement at the hands of Courts. The tenant, or his assignee, upon every principle of justice and law, must not attorn to another nor set up in himself a title in conflict with his landlord’s while in possession of his property.
In this case there is proof that the assignee of Tanner claims the property under title had from Daniel Harris, one of the sons of Jesse Harris, and proof of the sayings of Jesse Harris, which were neighborhood rumors, that he had bought the lands for his boys or for Daniel. Under this claim of title, it is contended that the defendant in error wras entitled to recover. The ingenious presentation of the question by our brother Clark, involves the solution of a difficulty originating out of the death of the plaintiff, Jesse Harris, and the proposition is, that by law the real estate of Jesse Harris, on his death, vested in his heirs, and dissolved the relation of landlord and tenant, and inasmuch as the defendant in error claims, through his heirs, he stands before the Court in their shoes, and may defend as against the administrator of Jesse Harris’ estate, under the shelter of their title. By taking this view of the case, much may be said upon the rights of the heir-at-law to the possession of the realty, as against the claim of the administrator, except in cases where the Ordinary directs a sale, for the payment of debts, etc. Upon the examination of the evidence in this case, it appears that the defendant in error claims only through one of the sons of Jesse Harris, and is not panoplied by the facts as to his legal rights which the suggestion might otherwise imply. But we are of opinion, clearly, that the action commenced *238by Jesse'Harris in his lifetime for this land, against one who was his tenant, still continues over to bis administrator, with all the incidents it originally possessed, and that death does not dissolve the relation of landlord and tenant, but the same rule applies to this case as would be in force if Jesse Harris were still in life. And our opinion is, that the verdict of the jury is sustained by the evidence. ■
The several grounds in the motion for a new trial, are predicated upon the charges of the .Court. We have not traveled through the various presentations of this case by the Court, as we do not deem it*necessary. We are satisfied the verdict is right, and that the Court erred in setting it aside and granting a new trial. Perhaps the remark of counsel, testified to in this case, may have been the ground of his action in the premises. We do not see, however, that the language said to be used could be imputed as improper in the jury. Whatever weight may be attached to it otherwise, it is insufficient to predicate a new trial upon, and we therefore reverse the judgment.